DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite the term, “non-causal data.”  The scope and meaning of the term are unclear.  [0058] of the specification describes non-casual data as data that “has a non-causal relationship to the output.”  [0059-0060] provides various illustrative examples.  For example, [0059] notes that there is a non-causal relationship between the number of babies born and the number of restaurants, because the former does not cause the latter.  [0059] further notes, however, that the population of a town has a causal relationship to the number of babies born, and thus presumably cannot be understood as “non-causal data.”  However, the above examples appears to indicate that the assessment of what is causal or non-casual data is either a subjective question, or disputable, or may not be known for certain.  For example, arguably the population of a town does not cause the number of babies born – a large town could be full of single people, or simply generally have a large population of people who prefer not to have babies. Similarly, arguably the number of babies born may in fact have a causal relationship with the number of restaurants, since it may be that more restaurant are built directly in response to population growth, which in turn is controlled by the number of babies born.  Thus, depending on one’s perspectives, knowledge or logic, whether data has a non-causal or causal relationship to output may differ.  If, however, what constitutes a causal or non-casual relationship is unclear or subjective, then the meaning of the claim term, “non-causal data” is also unclear.  For the purpose of examination, Examiner interprets the term to mean any data that can be understood or suspected to not cause a particular output, or any data that arguably in any way does not cause the output. 
Claims 2-11 and 13-21 are rejected for failing to cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	

Claims 1, 5, 6, 11, 12, 16, 17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lohia (US 2021/0158076). 

 	Regarding claim 1, Lohia teaches a computer-implemented method comprising:
 	storing, in memory, a machine learning model defining a relationship between input data and an output (Fig. 1, [0014, 0020] describes a machine learning model that receives input and generates output/predictions);
 	generating a plurality of data samples from a particular data sample, the plurality of data samples comprising a modified data sample that differs from the particular data sample by non-causal data, the non-causal data having a non-causal relationship to the output ([0017-0021, 0011], the system selects various data points; the system modifies the data points i.e., generates a perturbed version of the data point; in other words, the perturbed version adds a change that is not expected to or should not adjust the outcome of the model i.e., the non-casual data; as noted in [0011, 0020], if it does, it is evidence that the model is sensitive to biased data; [0026], the perturbation is an indicator of whether there is undesirable bias i.e., it represents something that should not change the output classification);
 	generating a plurality of results by inputting the plurality of data samples into the machine learning model, each of the plurality of results corresponding to a respective data sample of the plurality of data samples ([0020, 0026], the original data points and the unmodified datapoints are provided to the model to determine if there is a change in output i.e., class designation for the input); and
 	determining, based on a comparison of the plurality of results, if the machine learning model is dependent on the non-causal data ([0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias). 

 	Regarding claim 5, Lohia teaches the invention as claimed in claim 1.  Lohia also teaches wherein determining if the machine learning model is dependent on the non-causal data comprises determining that the machine learning model is substantially independent of the non-causal data ([0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias; if there is not a change, then the model seems to be independent of or unaffected by the perturbation/bias). 

 	Regarding claim 6, Lohia teaches the invention as claimed in claim 1.  Lohia also teaches 
wherein determining if the machine learning model is dependent on the non-causal data comprises determining that the machine learning model is dependent on the non-causal data ([0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias; if there is not a change, then the model seems to be independent of or unaffected by the perturbation/bias).

 	Regarding claim 11, Lohia teaches the invention as claimed in claim 1.  Lohia also teaches obtaining the particular data sample (Lohia [0017-0021, 0011], the system selects various data points; the system modifies the data points i.e., generates a perturbed version of the data point; in other words, the perturbed version adds a change that is not expected to or should not adjust the outcome of the model i.e., the non-casual data; as noted in [0011], if it does, it is evidence of discriminatory, undesirable input; [0026], the perturbation is an indicator of whether there is undesirable bias i.e., it represents something that should not change the output classification; see also Lohia [0015-0020]).

 	Regarding claim 12, the claim corresponds to claim 1 and is rejected for the same reasons.  Lohia also teaches a system comprising:
 	memory to store a machine learning model defining a relationship between input data and
an output (Fig. 3, [0034, 0035] describes a memory that stores code to perform any operations of the invention); and
 	a processor (Fig. 3, [0034] describes a processor).

	Regarding claim 16, Lohia teaches the invention as claimed in claim 12.  Claim 16 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 17, Lohia teaches the invention as claimed in claim 12.  Claim 17 also corresponds to claim 6 and is rejected for the same reasons.

 	Regarding claim 22, Lohia teaches the invention as claimed in claim 12.  Claim 22 also corresponds to claim 11 and is rejected for the same reasons.  
  	
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia, as applied in claims 1 and 12, and further in view of Peng (US 11,010,436).

 	Regarding claim 2, Lohia teaches the invention as claimed in claim 1.  However, Lohia does not expressly disclose the particular data sample comprises text; the non-causal data comprises biased terminology; and generating the plurality of data samples comprises generating the modified data sample by adding or removing the biased terminology from the text. 	
 	However, Peng teaches 
 	the particular data sample comprises text (col. 23, line 30 to col. 24, line 25, it is known to remove offensive or inappropriate content from text input samples e.g., a news feed post, a message etc., before the samples are used as inputs for a machine learning model);
 	the non-causal data comprises biased terminology (col. 23, line 30 to col. 24, line 25, it is known to remove offensive or inappropriate content from text input samples e.g., a news feed post, a message etc., before the samples are used as inputs for a machine learning model); and
 	generating the plurality of data samples comprises generating the modified data sample by adding or removing the biased terminology from the text (col. 23, line 30 to col. 24, line 25, it is known to remove offensive or inappropriate content from text input samples e.g., a news feed post, a message etc., before the samples are used as inputs for a machine learning model).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the particular data sample comprises text; the non-causal data comprises biased terminology; and generating the plurality of data samples comprises generating the modified data sample by adding or removing the biased terminology from the text as suggested in Peng into Lohia because Lohia and Peng pertain to analogous fields of technology.  Both Lohia and Peng relate to identifying inappropriate/biased content in data inputs for a machine learning model.  Generally, Lohia pertains to a system that detects whether a particular input inappropriately biases a model by providing original and modified versions of the input to the model to see if the model is affected by the difference between the two versions.  As noted in Lohia [0020], this is done in part to determine whether the model is sensitive to biased data.  Peng also teaches generating original and modified versions of input for a model that helps target problematic terminology in the input. In Peng, offensive or inappropriate content is identified and removed from a text input sample.  In the context of Peng and Lohia, it would thus be obvious to input into a model text data with biased elements and without them, to see if the model is sensitive to such changes.  It would be desirable to incorporate this feature into Lohia to help test whether the model is affected by a particular removal of inappropriate content from text input, and determine whether further, associated training of the model is suitable e.g., see Peng col. 23, line 30 to col. 24, line 25). 
 	
 	Regarding claim 13, Lohia teaches the invention as claimed in claim 12.  Claim 13 also corresponds to claim 2 and is rejected for the same reasons.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia, as applied in claims 1 and 12, and further in view of Sohn (US 2017/0147932).

  	Regarding claim 3, Lohia teaches the invention as claimed in claim 1.   However, Lohia does not expressly disclose wherein: the particular data sample comprises a measurement; the non-causal data comprises a biased value; and generating the plurality of data samples comprises generating the modified data sample by modifying the biased value of the measurement.
 	In the same field of endeavor, Sohn teaches wherein:
 	the particular data sample comprises a measurement ([0008, 0017, 0023, 0024, 0087], claims 5-6, it is known to experiment with techniques to remove bias from measurement data, which is provided to a prediction model);
 	the non-causal data comprises a biased value ([0008, 0017, 0023, 0024, 0087], claims 5-6, it is known to experiment with techniques to remove bias from measurement data, which is provided to a prediction model); and
 	generating the plurality of data samples comprises generating the modified data sample by modifying the biased value of the measurement ([0008, 0017, 0023, 0024, 0087], claims 5-6, it is known to experiment with techniques to remove bias from measurement data, which is provided to a prediction model).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein: the particular data sample comprises a measurement; the non-causal data comprises a biased value; and generating the plurality of data samples comprises generating the modified data sample by modifying the biased value of the measurement as suggested in Sohn into Lohia because Lohia and Sohn pertain to analogous fields of technology.  Both Lohia and Sohn relate to identifying bias in data inputs for a machine learning model.  Generally, Lohia pertains to a system that detects whether a particular input inappropriately biases a model by providing original and modified versions of the input to the model to see if the model is sensitive to the bias data.  As noted in Lohia [0020], this is done in part to determine whether the model needs to be further trained to be less sensitive to such bias.  Sohn also teaches generating original and modified versions of input for a model that helps target bias in the input. In Peng, bias is removed from input measurement data.  In the context of Lohia and Sohn, it would thus be obvious to provide input data with and without identified bias data into a model, to test, as taught in Lohia, whether the model is sensitive to such bias.  It would be desirable to incorporate this feature into Lohia to help test whether the model is affected by an existence of absence of bias in the input data, and determine whether further, associated training of the model is appropriate.

	Regarding claim 14, Lohia teaches the invention as claimed in claim 12.  Claim 14 also corresponds to claim 3 and is rejected for the same reasons.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia, as applied in claims 1 and 12, and further in view of Deo (US 2019/0147371).  

 	Regarding claim 4, Lohia teaches the invention as claimed in claim 1.  However, Lohia does not expressly disclose receiving a user data sample from a user device; determining that the user data sample comprises data associated with the non-causal data; and transmitting, to the user device, an indication that the user data sample comprises the data associated with the non-causal data.
 	In the same field of endeavor, Deo teaches 
 	receiving a user data sample from a user device ([0015-0016], training data for the model can be provided by a client device to a platform);
 	determining that the user data sample comprises data associated with the non-causal data ([0028], the system may receive data input and determine that it contains biases); and
 	transmitting, to the user device, an indication that the user data sample comprises the data associated with the non-causal data ([0028, 0074, 0054, 0058-0059], as noted in [0054, 0059, 0060], the platform may provide a user interface to the client device, indicating any information related to the model and training data, alarms etc.; as noted in [0028], the system may generate a graph indicating biases in training data; given the above, such information can be presented at the client device via a user interface from the platform).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a user data sample from a user device; determining that the user data sample comprises data associated with the non-causal data; and transmitting, to the user device, an indication that the user data sample comprises the data associated with the non-causal data as suggested in Deo into Lohia because Lohia and Peng pertain to analogous fields of technology.  Both Lohia and Deo pertain to systems for identifying biases in input data for machine learning model.  In Deo, when a client device submits input data, the system can highlight biases in the input data, and such information can be presented to a client device.  It would be desirable to incorporate this feature into Lohia to alert a user to potential biases in their submitted input data e.g., see Deo [0028, 0074, 0054, 0058-0059].

	Regarding claim 15, Lohia teaches the invention as claimed in claim 12.  Claim 15 also corresponds to claim 4 and is rejected for the same reasons.

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia, as applied in claims 6 and 17, and further in view of He (US 2020/0286402).  

 	Regarding claim 7, Lohia teaches the invention as claimed in claim 6.  Lohia also teaches wherein the plurality of results is a first plurality of results and the comparison is a first comparison (Lohia [0026, 0020, 0011], claim 1, the system compares the output/class designations of the model based on the original datapoint and the perturbed data point; if there is a change in the output/class designation, it means that the model depends on or is affected by the perturbation/bias).  However, Lohia does not expressly disclose modifying the machine learning model to produce a modified machine learning model; generating a second plurality of results by inputting the plurality of data samples into the modified machine learning model, each of the second plurality of results corresponding to a respective data sample of the plurality of data samples; and determining, based on a second comparison of the second plurality of results, if the modified machine learning model is dependent on the non-causal data.
 	In the same field of endeavor, He teaches 
 	modifying the machine learning model to produce a modified machine learning model ([0024], it is known to test a model using a test set; retrain the model to improve it; then test the model again using the same test set; the retraining effectively produces a modified machine learning model; in the context of Lohia, this means it would be known to perform the perturbation test on a model again after it has been retrained, to determine if the model still responds to the perturbed data point/suspected bias);
 	generating a second plurality of results by inputting the plurality of data samples into the modified machine learning model, each of the second plurality of results corresponding to a respective data sample of the plurality of data samples ([0024], it is known to test a model using a test set; retrain the model to improve it; then test the model again using the same test set, which generates a different set of results); and
 	determining, based on a second comparison of the second plurality of results, if the modified machine learning model is dependent on the non-causal data ([0024], it is known to test a model using a test set; retrain the model to improve it; then test the model again using the same test set; the retraining effectively produces a modified machine learning model; in the context of Lohia, this means it would be known to perform the perturbation comparison test on a model again after it has been retrained, to determine if the model still responds to the perturbed data point/suspected bias).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated modifying the machine learning model to produce a modified machine learning model; generating a second plurality of results by inputting the plurality of data samples into the modified machine learning model, each of the second plurality of results corresponding to a respective data sample of the plurality of data samples; and determining, based on a second comparison of the second plurality of results, if the modified machine learning model is dependent on the non-causal data as suggested in He into Lohia, because Lohia and He pertain to analogous fields of technology.  Both Lohi and He pertain to the training and testing of machine learning models.  In Lohia, the system tests a model to determine if it is responding to bias i.e., by comparing results based on a perturbed data point and an unmodified data point.  Lohia teaches that such results can be used to help retrain the model to remove the sensitivity to bias e.g., see Lohia [0020].  He teaches that after retraining a model, it is known to test it again using the same test data to determine if it has sufficiently improved.  It would be desirable to incorporate this feature into Lohia so that the system could reduce bias sensitivity in a model e.g., see He [0024].  

 	Regarding claim 8, the combination of Lohia and He teaches the invention as claimed in claim 7.  The combination of Lohia and He also teaches wherein modifying the machine learning model comprises retraining the machine learning model (He [0024] teaches testing a model after retraining; see also Lohia [0020], which refers to training a model that has already been trained to further reduce its sensitivity to bias).

	Regarding claim 18, Lohia teaches the invention as claimed in claim 17.  Claim 18 also corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 19, the combination of Lohia and He teaches the invention as claimed in claim 18.  Claim 19 also corresponds to claim 8 and is rejected for the same reasons.

Claims 9, 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lohia and He, as applied in claims 8 and 19, and further in view of Deo.

	Regarding claim 9, the combination of Lohia and He teaches the invention as claimed in claim 8.   However, the combination of Lohia and He does not expressly disclose wherein retraining the machine learning model comprises: modifying training data samples to remove data associated with the non-causal data and to produce modified training data samples; and retraining the machine learning model using the modified training data samples.
 	In the same field of endeavor, Deo teaches wherein retraining the machine learning model comprises:
 	modifying training data samples to remove data associated with the non-causal data and
to produce modified training data samples (Deo Abstract, [0024, 0053], the system removes bias from training data and trains the model at regular intervals); and
 	retraining the machine learning model using the modified training data samples (Deo Abstract, the system removes bias from training data and trains the model at regular intervals).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein retraining the machine learning model comprises: modifying training data samples to remove data associated with the non-causal data and to produce modified training data samples; and retraining the machine learning model using the modified training data samples as suggested in Deo into Lohia and He because Lohia and Deo pertain to analogous fields of technology.  Both Lohi and Deo pertain to the training and testing of machine learning models to deal with bias.  In Lohia, the system tests a model to determine if it is responding to bias i.e., by comparing results based on a perturbed data point and an unmodified data point.  Lohia teaches that such results can be used to help retrain the model to remove the sensitivity to bias e.g., see Lohia [0020].  Deo teaches a technique for training a model to remove its sensitivity to bias.  It would be desirable to incorporate the above feature into Lohia so that a model’s sensitivity to bias could be reduced e.g., see Deo Abstract, [0024, 0053]. 

 	Regarding claim 10, the combination of Lohia, He and Deo teaches the invention as claimed in claim 9.  The combination of Lohia, He and Deo also teaches 
	receiving a user data sample from a user device (Deo [0015-0016], data can be obtained from a client device);
 	determining that the user data sample comprises further data associated with the non-causal data (Deo Abstract, [0024], the system may identify and remove bias data from the training data to generate unbiased training data);
 	modifying the user data sample to remove the further data associated with the non-causal data and to produce a modified user data sample (Deo Abstract, [0024], the system may identify and remove bias data from the training data to generate unbiased training data); and
 	generating a user result by inputting the modified user data sample into the modified machine learning model (Deo [0030, 0053, 0050, 0054], claim 1, the system may train the model, thereby providing a modified model, which in turn can generate further results).

 	Regarding claim 20, the combination of Lohia and He teaches the invention as claimed in claim 19.  Claim 20 also corresponds to claim 9 and is rejected for the same reasons.

 	Regarding claim 21, the combination of Lohia, He and Deo teaches the invention as claimed in claim 20.  Claim 21 also corresponds to claim 10 and is rejected for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lin (US 8,843,427) teaches applying filters to training data, training a model and determining whether the trained model performs better e.g., see Lin col. 2, line 51 to col. 3, line 62.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143